DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 6,962,375 to Linares.
Linares discloses a storage system comprising: storage bins (12) that are movable between an open position and a closed position; a latch (28) on each of the storage bins to keep the storage bins from moving to the open position while in the closed position; a locking system (10) to lock the storage bins in the closed position, the locking system comprising: an actuation lever (16a, 16b); a plurality of pins (96) with one of the pins positioned at each one of the storage bins; an elongated link (24) that extends between and connects the actuation lever to the pins, the elongated link transfers motion of the actuation lever to the pins; the locking system being selectively movable between a locked position with the actuation lever in a first position and the pins engaged with the storage bins to prevent the storage bins from moving from the closed position, and an unlocked position with the actuation lever in a second position and the pins disengaged from the storage bins to allow the storage bins to move between the open and closed positions (column 5, lines 25-45), as in claim 1.
Linares also discloses each of the pins is biased to be disengaged from the storage bins (rests in a non-active position), as in claim 2, wherein a biasing member (108) that is attached to the elongated link at a point away from the actuation lever (attached via 46 and 64; biasing through 88), the biasing member applying a biasing force that biases the actuation lever towards the unlocked position (biasing the actuation lever by way of 100), as in claim 3, as well as each of the pins is mounted to one of the storage bins to move with the storage bins between the open and closed positions (figures 2A, 2B, 12 and 14), as in claim 4, wherein each of the pins comprises a leg (98) that is attached to the elongated link and a foot (100) that extends outward from the leg and engages with the latch on the storage bin, as in claim 5.
Linares further discloses each of the latches comprises a release lever (30) that is engaged by the pins in the closed position, as in claim 7, wherein a support frame (34 and 36) that supports the storage bins and pins that are attached to the support frame and engaged by the latches when the storage bins are in the closed positions, as in claim 8, and the elongated link comprises a main section that is connected to the actuation lever and offshoot sections that extend between the main section and the pins (as best shown in figure 1), as in claim 9.


Linares additionally discloses a storage system comprising: a support frame; storage bins (12) that are mounted to the support frame and movable relative to the support frame between an open position and a closed position, each of the storage bins comprising: a body (figures 2A and 2B) that extends around and forms a interior space; a latch (28) mounted to the body and that engages with the support frame in the closed position; a locking system (10) to lock the storage bins in the closed position, the locking system comprising: an actuation lever (16a, 16b); a plurality of pins (96) that are each positioned at one of the storage bins; an elongated link (24) that extends from the actuation lever to each of the pins; the locking system is movable between a locked position and an unlocked position; in the locked position, the actuation lever is at a first position with each of the pins engaged with one of the latches to prevent the storage bins from moving from the closed position (column 5, lines 25-45); in the unlocked position, the actuation lever is at a second position with each of the pins disengaged from the corresponding latch to allow movement of the storage bins between the open and closed positions (column 5, lines 25-45), as in claim 10.
Linares also discloses a release lever (30) on each of the latches that unlocks the latch from the support frame and moves the storage bin to the open position, each of the pins positioned to engage with one of the release levers in the locked position (figures 12 and 14), as in claim 11, and each of the pins is attached to the body of one of the storage bins (figures 4, 6, 12 and 14), as in claim 12, as well as the elongated link comprises a main section that is attached to the actuation lever and bin sections that extend from the main section and are connected to one of the pins (as best shown in figure 1), as in claim 13, further comprising a biasing member (108) that biases the main section of the elongated link to maintain the locking system in the locked position (attached via 46 and 64; biasing through 88), as in claim 14.

Linares further discloses a method of securing storage bins in a vehicle, the method comprising: positioning an actuation lever (16a, 16b) that is positioned in a cabin of the vehicle in a first position and engaging pins that are operatively connected to the actuation lever into engagement with each of a plurality of storage bins (12) and locking the storage bins; and moving the actuation lever to a second position and disengaging each of the pins from the storage bins and unlocking the storage bins (column 5, lines 25-45), as in claim 15.
Linares additionally discloses moving an elongated link (24) that is connected to each of the actuation lever and the pins and moving the pins out of engagement with the storage bins when moving the actuation lever from the first position to the second position (figures 12 and 14), as in claim 16, and positioning each of the pins underneath a release lever (30) on the storage bins and locking the storage bins (figures 12 and 14), as in claim 18, as well as applying a biasing force to each of the pins and biasing the pins away from the storage bins (attached via 46 and 64; biasing through 88), as in claim 19, further comprising biasing the actuation lever towards an open position and out of engagement with the storage bins (108 attached via 46 and 64; engaging pin component 88 to bias the actuate lever), as in claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linares, as applied above, in view of U.S. Patent Number 9,7361,827 to Long et al.
Linares discloses the invention substantially as claimed.  However, Linares does not disclose the elongated link comprises a cable.  Long et al. teach of a storage system comprising: storage bins (100) that are movable between an open position and a closed position; a latch (14) on each of the storage bins to keep the storage bins from moving to the open position while in the closed position; a locking system (10) to lock the storage bins in the closed position, the locking system comprising: an actuation lever (12); a plurality of pins (68) with one of the pins positioned at each one of the storage bins; an elongated link (16 and 17) that extends between and connects the actuation lever to the pins, the elongated link transfers motion of the actuation lever to the pins; the locking system being selectively movable between a locked position with the actuation lever in a first position and the pins engaged with the storage bins to prevent the storage bins from moving from the closed position, and an unlocked position with the actuation lever in a second position and the pins disengaged from the storage bins to allow the storage bins to move between the open and closed positions (column 7, lines 43-61), wherein the elongated link comprises an inner cable (16) that is attached to the actuation lever and an outer sheath (17) that extends around the inner cable, the outer sheath being stationary and the inner cable moving when the actuation lever moves between the first and second positions (The inner cable can be exposed or contained in the outer sheath, similar to cables used for braking on bicycles; column 6, lines 32-34; wherein the inner cable moves relative to the sheathing to actuate the desired mechanism).
Because both Linares and Long et al. teach mechanisms for actuating latch assemblies by way of elongated link, it would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the rod in Linares with cable assembly as taught by Long et al. to achieve the predictable result of allowing for flexible options as well as cables are more easily adjustable for tension.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to multiple latch assemblies:
U.S. Patent Application Publication Number 2022/0154491 to Simmonds et al.; U.S. Patent Application Publication Number 2021/0355710 to Schroeder et al.; U.S. Patent Application Publication Number 2020/0190857 to Liu et al.; U.S. Patent Number 11,274,469 to Xu et al.; U.S. Patent Number 10,794,087 to Teunis et al.; U.S. Patent Number 8,770,515 to Cloud et al.; U.S. Patent Number 8,665,119 to Hashberger et al.; U.S. Patent Number 7,802,826 to Schmitz et al.; U.S. Patent Number 7,552,954 to Rozo et al.; U.S. Patent Number 7,513,541 to Gergory; U.S. Patent Number 6,089,626 to Shoemaker.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
August 3, 2022